RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 9/28/2020 have been received. In the response filed on 9/28/2020, claims 54-73 were added. 
Claims 54-73 are pending. Claims 1-53 are canceled. Claims 54-73 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 54-72 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 is indefinite because it is not clear which one of the following (1, 2, 3, or some other meaning) represents the claimed invention: 
A granular feed additive comprising: 
individual particles that are granulated to form the granular feed additive; 
wherein the individual particles that form the granular feed additive have a mean particle diameter of 60 to 2500 μm; 
wherein the granular feed additive has a density of at least 1.138 g/cm3; 
wherein the individual particles have an L-amino acid content of at least 20% by weight; 
wherein the individual particles have a biomass content of at least 3% by weight; 
wherein the granular feed additive comprises 0.04 to 35% by weight of a surface-active substance; and 
wherein the surface-active substance is selected from the group consisting of polyglycols and phospholipids. 

A granular feed additive comprising 
individual particles that are granulated to form the granular feed additive; 
wherein the individual particles that form the granular feed additive have a mean particle diameter of 60 to 2500 μm; 
wherein the granular feed additive has a density of at least 1.138 g/cm3; 
wherein the individual particles have an L-amino acid content of at least 20% by weight; 
wherein the granular feed additive has a biomass content of at least 3% by weight; 
wherein the granular feed additive comprises 0.04 to 35% by weight of a surface-active substance; and 
wherein the surface-active substance is selected from the group consisting of polyglycols and phospholipids. 

A granular feed additive comprising separate distinguishable parts; wherein the separate distinguishable parts comprise 
a first part that is an L-amino acid; wherein the L-amino acid is present in a range of at least 20% by weight of the granular feed additive; 
a second part that is particles; wherein the particles have a mean particle diameter of 60 to 2500 μm; wherein the particles have a density of at least 1.138 g/cm3; 
a third part that is biomass; wherein the biomass is present in the range of at least 3% by weight of the granular feed additive; and a 
a fourth part that is a surface-active substance; wherein the surface-active substance is present in a range of 0.04 to 35% by weight of the granular feed additive; and wherein the surface-active substance is selected from the group consisting of polyglycols and phospholipids. 

Claims 54 and 64 are indefinite because the meaning of the phrase “particles with . . . a particle density of at least 1.138 g/cm3” (emphasis added) is not clear. The specification discloses the “particle density of the feed additive is preferably at least 1.138 g/cm3” (p. 17, ln. 25-26). The specification discloses the particle density is determined by measuring the void volumes in the granular product (p. 17, ln. 32 to p. 18, ln. 13). In light of the specification and present claims, it is not clear whether the granulated feed additive comprises particles and the particles are granulated such that the granulated feed additive has a density of at least 1.138 g/cm3; or whether the particles themselves have a density of at least 1.138 g/cm3.
Claim 64 is indefinite because it is not clear which one of the following (1, 2, 3, or some other meaning) represents the claimed invention: 
A granular feed additive comprising: 
individual particles that are granulated to form the granular feed additive; 
wherein the individual particles that form the granular feed additive have a mean particle diameter of 60 to 2500 μm; 
wherein the granular feed additive has a density of at least 1.138 g/cm3; 
wherein the individual particles have an L-amino acid content of at least 20% by weight; 
wherein the individual particles have a biomass content of at least 3% by weight; 
wherein the granular feed additive comprises 3 to 25% by weight of a surface-active substance; and 
wherein the surface-active substance is corn steep liquor. 

A granular feed additive comprising 
individual particles that are granulated to form the granular feed additive; 
wherein the individual particles that form the granular feed additive have a mean particle diameter of 60 to 2500 μm; 
wherein the granular feed additive has a density of at least 1.138 g/cm3; 
wherein the individual particles have an L-amino acid content of at least 20% by weight; 
wherein the granular feed additive has a biomass content of at least 3% by weight; 
wherein the granular feed additive comprises 0.04 to 35% by weight of a surface-active substance; and 
wherein the surface-active substance is corn steep liquor. 

A granular feed additive comprising separate distinguishable parts; wherein the separate distinguishable parts comprise: 
a first part that is an L-amino acid; wherein the L-amino acid is present in a range of at least 20% by weight of the granular feed additive; 
a second part that is particles; wherein the particles have a mean particle diameter of 60 to 2500 μm; wherein the particles have a density of at least 1.138 g/cm3; 
a third part that is biomass; wherein the biomass is present in the range of at least 3% by weight of the granular feed additive; and  
a fourth part that is a surface-active substance; wherein the surface-active substance is present in a range of 0.04 to 35% by weight of the granular feed additive; and wherein the surface-active substance is selected from the group consisting of polyglycols and phospholipids. 

Claims 60, 63, 70, and 73 are indefinite because the meaning of the phrase “the molar ratio of sulphate to L-amino acid is at least 0.5” is not clear. Molar ratios state the proportions of reactants and products that are used and formed in a chemical reaction. Claims 60, 63, 70, and 73 are product claims. The claims do not recite any proportions of reactants or any chemical process used to make the L-amino acid sulphate salt. It is not clear how molar ratio defines the claimed product. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claims 55-57, 65, and 66 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 55 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 55 depends from claim 54. Claim 54 recites “0.04 to 35% by weight of a surface-active substance”. Claim 55 recites “the total content of surface-active substance in said granular feed additive is 0.04 to 35% by weight”. Claims 54 and 55 require the same range of surface-active substance. So, claim 55 does not require anything different from claim 54. Therefore, claim 55 fails to further limit claim 54. 
Claim 57 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 57 depends from claim 54. Claim 54 recites “0.04 to 35% by weight of a surface-active substance, wherein the surface-active substance is an antifoaming agent selected from the group consisting of polyglycols and phospholipids”. Claim 57 recites “the surface-active substance consists of 0.04 to 35% by weight of polyglycols or phospholipids”. Claims 54 and 57 require the same range of surface-active substance. Claims 54 and 57 require the same materials, i.e., polyglycols or phospholipids. So, claim 57 does not require anything different from claim 54. Therefore, claim 57 fails to further limit claim 54. 
Claim 65 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 65 depends from claim 64. Claim 64 recites “3 to 25% by weight of a surface-active substance, wherein the surface active-substance is corn steep liquor”. Claim 65 recites “the total content of surface-active substance in the granular feed additive does not exceed 35% by weight”. The range recited in claim 65 (does not exceed 35%) is broader than the range recited in claim 64 (3 to 25%). Therefore, claim 65 fails to further limit claim 64. 
Claim 66 is rejected for failing to further limit the subject matter of the claim upon which it depends. Claim 66 depends from claim 64. Claim 64 recites “3 to 25% by weight of a surface-active substance, wherein the surface active-substance is corn 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Examiner’s Comments
Per MPEP 2111.01 II, it is improper to import claim limitations from the specification. Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. 
As discussed in the 35 USC 112 rejections above, the scope of the claimed invention is not clear. Based on the guidance of the MPEP 2111.01 II, examiner has applied a broadest reasonable interpretation of the claimed invention in light of the specification without importing claim limitations from the specification.
The fact that this office action includes prior art rejections does not imply the claims particularly point out and distinctly claim the subject matter which the inventor regards as the invention. In the interest of compact prosecution, the prior art and the 35 USC 112 rejections are made in one office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 54-73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lotter et al., US 2010/0310714 A1; in view of Hoefler et al, US 5,840,358 A; and Sibbald et al., US 3,541,204 A. 
Regarding claims 54, 55, and 57: Lotter discloses a granular feed additive (para 0014). 

a) an L-amino acid content of at least 20% by weight (claim 54, ln. 2)
Lotter discloses the feed additive comprises an L-amino acid content of 10 to 70% by weight (para 0015). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

b) particles with a mean particle diameter of 60 to 2500 μm (claim 54, ln. 3)
Lotter discloses the feed additive comprises particles with a mean particle diameter of 60 to 2500 μm (≥100 to 1800 µm, para 0083). 

b) particles with . . . a particle density of at least 1.138 g/cm3 (claim 54, ln. 3-4)
As discussed in the 35 USC 112(b) rejections above, it is not clear whether the granulated feed additive comprises particles and the granulated feed additive has a density of at least 1.138 g/cm3; or whether the particles themselves have a density of at least 1.138 g/cm3. 
Lotter discloses the particles may be made via the process disclosed in U.S. Pat. No. 5,840,358 (emphasis added, para 0042).
Lotter does not disclose the particle density. 
Hoefler (U.S. Pat. No. 5,840,358) is drawn to preparation of an animal feed supplement based on fermentation broth (abstract). Hoefler discloses the granules have a desired density (col. 3, ln. 23), excellent strength, pour and flow characteristics, low moisture content, and are non-hygroscopic (col. 3, ln. 56-62). Hoefler discloses the granules comprise amino acids (col. 6, ln. 12). Hoefler discloses the density of the feed supplement is greater than 0.7 g/cm3 (>700 kg/m3, col. 5, ln. 48-50). Hoefler discloses constant compacting of the granules results in particles that remain above a predetermined particle density (col. 10, ln. 17-20). Hoefler discloses the upper granule 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a granulated feed supplement by the process of U.S. Pat. No. 5,840,358, as taught in Lotter, wherein the feed has a density of greater than 0.7 g/cm3 (>700 kg/m3), as taught in Hoefler (U.S. Pat. No. 5,840,358), to obtain a granulated feed having density of greater than 0.7 g/cm3 (>700 kg/m3). One of ordinary skill in the art at the time the invention was filed would have been motivated to make a feed with density greater than 0.7 g/cm3 (>700 kg/m3) because the feed has the desired density (Hoefler, col. 3, ln. 23), excellent strength, pour and flow characteristics, low moisture content, and are non-hygroscopic (Hoefler, col. 3, ln. 56-62)
Furthermore, Sibbald is drawn to capsules for feeding to ruminants (col. 1, ln. 16-17). Sibbald discloses the capsules comprise amino acids (col. 1, ln. 19). Sibbald discloses the capsules have a density ranges of about 0.8-2.0 g/ml and about 1.0-1.4 g/ml (col. 4, ln. 3; note that density of the particle is given in units of g/ml, col. 6, ln. 69; also note that g/ml are equivalent to g/cm3). Sibbald discloses the density must be sufficient to ensure that the product does not float on the surface of the rumen contents for an undue period of time and the density must not be so great that the capsules fall to the floor of the rumen (col. 3, ln. 56 to col. 4, ln. 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a granulated feed supplement, as taught in Lotter, having a density of 0.8-2.0 g/cm3, as taught in Sibbald, to obtain a granulated feed having particle density of 0.8-2.0 g/cm3. One of ordinary skill in the art at the time the invention was filed would have been motivated to make feed with a particle density of 0.8-2.0 g/cm3 to ensure that the product does not float on the surface of the rumen contents for an undue period of time and does not fall to the floor of the rumen (col. 3, ln. 56 to col. 4, ln. 2). 

c) a biomass content of at least 3% by weight (claim 54, ln. 5)
Lotter discloses the feed additive comprises 10-70% L-amino acid (para 0015); 0.1-5% water (para 0016). Lotter discloses biomass may make up the portion of the feed additive that is not the L-lysine and water content to arrive at 100% total parts of the biomass (para 0019). Additionally, Lotter discloses biomass may or may not be removed such that 0% to 100% biomass remains (para 0068). As such, Lotter suggests more than 3% of the feed additive may be biomass (sample calculation: 100% total – 10% amino acid – 0.1% water = 90.1%). 

d) 0.04 to 35% by weight of a surface-active substance, wherein the surface-active substance is an antifoaming agent selected from the group consisting of polyglycols and phospholipids (claim 54, ln. 6-8; claim 55; claim 57)
Lotter discloses the polyglycol (polyethylene glycol) may be the oil and the oil may be present in a range of 0.02 to 2.0% by weight of the feed additive (para 0082). It would have been obvious to one of ordinary skill in the art at the time of invention to select polyglycol (polyethylene glycol) as the oil because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.

Regarding claim 54 and 56: In an alternative to the polyglycol discussed above, Lotter discloses antifoam in a fermentation broth (para 0065). Lotter discloses the antifoam agent may be a polyglycol (polyglycol esters of fatty acids, para 0065). Since the chemical is in the broth that is made into the particle, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles. Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 
Regarding claim 58: The phrase “wherein the granular feed additive is obtained by granulation of a fermentation broth and said surface-active substance is added after fermentation but before or during the granulation” is a process limitation in the product claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, the process limitation suggests the animal feed additive comprises surface-active substance. Lotter discloses the feed additive may include a polyglycol (polyethylene glycols, para 0082). Lotter discloses the polyglycol (polyethylene glycol) may be present in a range of 0.02 to 2.0% by weight of the feed additive (para 0082). Additionally, Lotter discloses 
Additionally, Lotter discloses antifoam in a fermentation broth (para 0065). Lotter discloses the antifoam agent may be a polyglycol (polyglycol esters of fatty acids, para 0065). The discussion of MPEP 2144.05 II applies here as above. In the present case, the concentration of a polyglycol (polyglycol esters of fatty acids, para 0065) that is known for use as an antifoam represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the 
Regarding claim 59: While Lotter does not expressly recognize the granular feed additive has cavities of less than 25% by volume, one having ordinary skill in the art would expect the feed additive to have cavities of less than 25% by volume. Lotter discloses particles having an overlapping size range (≥100 to 1800 µm, para 0083). Lotter in combination with Hoefler and Sibbald suggest the claimed density. A feed additive having particles of the claimed size in the claimed density would be expected to exhibit other properties that flow from/are related to particle size and density, which include the total void volume/cavity volume.  
Regarding claim 60: Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0030). Lotter discloses lysine sulphate (para 0069).
Regarding claims 61 and 62: Lotter discloses particles having ≥ 97% by weight of a particle size of ≥ 100 to 1800 µm (para 0083). Lotter discloses particles having a particle size <100 µm is > 0 to 1% by weight, particularly preferably at most 0.5% by weight (para 0083). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 63: Lotter discloses the amino acid is produced by fermentation of the fermentation broth (para 0063-0064). Lotter discloses the fermented broth is formed into the particles (para 0074). As such, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles. Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0030). Lotter discloses lysine sulphate (para 0069).
Regarding claims 64 and 66: The discussions in the rejections of claim 54 apply here as above. 
With respect to the corn steep liquor: Lotter discloses corn steep liquor (maize steep liquor) and ammonium salts can be nitrogen sources in the fermentation broth (para 0051). 
Lotter does not disclose a concentration of the corn steep liquor (maize steep liquor). 
Hoefler discloses an exemplary embodiment wherein the broth comprises about corn steep liquor (col. 10, ln. 55-67, table; calculation: (290 kg corn steep liquor/[20400 kg water + 400 kg molasses + 8900 kg saccharose + 290 kg Corn steep liquor + 1220 kg Ammonium sulphate + 2220 kg ammonia + 65 kg Minerals and trace elements] *100%= 0.86580% corn steep liquor). 
Based on Lotter and Hoefler one having ordinary skill in the art recognizes that corn steep liquor (maize steep liquor) and ammonium salts can be nitrogen sources in the fermentation broth. The discussion of MPEP 2144.05 II is relied on as above. 
Note the discussion in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) The present case is similar to the situation in Aller. In Aller, the claimed invention recited a concentration that was higher than that disclosed in the prior art. However, the court held the claimed concentration was obvious over the prior art. In the present case, like Aller, the claimed concentration of corn steep liquor is different than that of the prior art. As such, the claimed concentration of corn steep liquor represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
Regarding claim 65: Based on Lotter and Hoefler one having ordinary skill in the art recognizes that polygycerol and corn steep liquor (maize steep liquor) in the fermentation broth. The discussion of MPEP 2144.05 II is relied on as above. The claimed concentration of surface-active substance (i.e., polyglycerol and corn steep liquor) represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent. 
Regarding claim 66: Lotter does not require the presence of polyglycerol. Lotter and Hoefler suggest the conventional nature of corn steep liquor (maize steep liquor). Based on Lotter and Hoefler, the selection for corn steep liquor (maize steep liquor) and 
Regarding claim 67: As discussed above, Lotter and Hoefler suggest the conventional nature of corn steep liquor in the fermentation broth. Lotter discloses the fermented broth is formed into the particles (para 0074). As such, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles.
Regarding claim 68: While Lotter does not expressly recognize the granular feed additive has cavities of less than 25% by volume, one having ordinary skill in the art would expect the feed additive to have cavities of less than 25% by volume. Lotter discloses particles having an overlapping size range (≥100 to 1800 µm, para 0083). Lotter in combination with Hoefler and Sibbald suggest the claimed density. A feed additive having particles of the claimed size in the claimed density would be expected to exhibit other properties that flow from/are related to particle size and density, which include the total void volume/cavity volume.  
Regarding claim 69: The phrase “wherein the granular feed additive is obtained by granulation of a fermentation broth and the surface-active substance is added after fermentation but before or during the granulation” is a process limitation in the product claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, the process limitation suggests the animal feed additive comprises surface-active substance. In claim 64, the surface-active substance is corn steep liquor. As discussed above, Lotter and Hoefler suggest the conventional nature of corn steep liquor in the 
Additionally, the discussions in the rejections of the surface active agents in claim 54 apply here as above. Lotter discloses the feed additive may include a polyglycol (polyethylene glycols, para 0082). Lotter discloses the polyglycol (polyethylene glycol) may be present in a range of 0.02 to 2.0% by weight of the feed additive (para 0082). Finally, Lotter discloses antifoam in a fermentation broth (para 0065). Lotter discloses the antifoam agent may be a polyglycol (polyglycol esters of fatty acids, para 0065). The discussion of MPEP 2144.05 II applies here as above. In the present case, the concentration of a polyglycol (polyglycol esters of fatty acids, para 0065) that is known for use as an antifoam represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 70: Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0030). Lotter discloses lysine sulphate (para 0069).
Regarding claims 71 and 72: Lotter discloses particles having ≥ 97% by weight of a particle size of ≥ 100 to 1800 µm (para 0083). Lotter discloses particles having a particle size <100 µm is > 0 to 1% by weight, particularly preferably at most 0.5% by weight (para 0083). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 73: Lotter discloses the amino acid is produced by fermentation of the fermentation broth (para 0063-0064). Lotter discloses the fermented broth is formed into the particles (para 0074). As such, one having ordinary skill in the art would expect it to be distributed homogeneously in the particles. Lotter discloses a sulphate/L-lysine ratio of 0.85 to 1.2 (para 0030). Lotter discloses lysine sulphate (para 0069).

Response to Arguments
Applicant's arguments filed 9/28/2020 have been considered but are not found persuasive. 
Sibbald
Applicant argues Shibbald does not suggest that surfactants can be used to control density (remarks, p. 8 and 15). Examiner is not persuaded by this argument. Shibbald is not used to disclose the presence of surfactant. Instead, Hoelfer and Shibbald are used to suggest the conventional nature of the claimed density. 
In response to applicant's argument that Shibbald is nonanalogous art (remarks, p. 9, last para), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shibbald is in the field of applicant’s endeavor, i.e., animal feed supplements. 
Applicant’s argument concerning the combinations of Lotter, with Bathe and Klose have been considered, but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER A MOORE/Primary Examiner, Art Unit 3619